Citation Nr: 0501767	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  95-28 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from October 1960 to 
October 1968.

This appeal arises from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Wilmington, Delaware 
Medical and Regional Office Center (hereinafter referred to 
as the RO) that denied a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The Board remanded this case for additional development in 
June 1998, in December 1999, in September 2001, and in August 
2004.  The claims files currently reside with the RO in 
Winston-Salem, North Carolina.  In February 1998, the veteran 
testified before a Veterans Law Judge who is no longer with 
the Board.  The veteran testified before the undersigned 
Veterans Law Judge in November 2004.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  PTSD is related to his combat has been given.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA's obligation to assist and includes an enhanced duty to 
notify a claimant of information and evidence necessary to 
substantiate a claim for VA benefits.  VA shall inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, the veteran was provided rating decisions, a statement 
of the case, supplemental statements of the case, and a VCAA 
notice letters in September 2001.  Because the decision below 
is fully favorable to the veteran, the Board deems that VA 
has satisfied both its duty to notify and to assist the 
veteran.  Thus, adjudication of this appeal poses no risk of 
unfair prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records (SMRs) do not reflect 
treatment for any nervous disorder.  A separation examination 
report dated in October 1968 reflects no relevant 
abnormality.  

A DA Form 8-2275-3, Clinical Record Cover Sheet, notes "Date 
of Arrival in ROV 12 July 65."  A DA Form 735, Health Record 
- Abstract of Service, reflects that the veteran was assigned 
to Company C, 1st Medical Battalion (hereinafter Med Bn) in 
Vietnam on July 12, 1965, was transferred to HQ & Co. A, 1st 
Med Bn on March 19, 1966, and was reassigned to Fort Dix, New 
Jersey on July 19, 1966.  

A DA Form 2658, Health Record - Abstract of Service, reflects 
that the veteran was assigned to a unit in Vietnam (Hq Co, 
228th Aviation Battalion, 1st Cavalry Division) on January 24, 
1968.  In May 1968, he was treated for repeated asthma 
attacks at an Army dispensary in Qhi Nhon.  On August 11, 
1968, he was medically evacuated from Vietnam to Walter Reed 
Army Hospital.

A DD-214 reflects that the veteran earned, among others, the 
National Defense Service Medal (NDSM), the Army Commendation 
Medal (ARCOM), Vietnam Service Medal (VSM), Vietnam Campaign 
Medal (VCM), three Overseas Bars, and the Medical Badge.  The 
DD-214 reflects 3 years, four months and 20 days of service 
overseas in Vietnam, although other records reflect that a 
portion of this time was served in Germany.  

In September 1992, the veteran requested service connection 
for a nervous condition with memory loss.  He attributed the 
disorder to exposure to Agent Orange.  He reported that he 
was too nervous to work and that he had not sought any 
treatment.  

In December 1993, the veteran requested service connection 
for PTSD.  He reported that he had served in combat during 
two tours in Vietnam.

VA outpatient treatment reports reflect treatment for 
depression at various times in the 1980s.  A July 1980 report 
notes complaint of nightmares.  

A February 1994 VA mental hygiene consultation report, the 
impressions were major depression and chronic PTSD.  The 
veteran reported nightmares of Vietnam.  

In March 1994, the veteran provided stressor information.  He 
reported that he was assigned to the 1st Med Bn during 1965 
and 1966, and to HHQ Co, 228th Aviation, 1st Cavalry, from 
January to August 1968.  He reported that during 1965 and 
1966, he performed perimeter guard and patrol.  During 1965 
and 1966, he was near Tay Ninh and Bien Hoa.  He reportedly 
was involved in many firefights and rocket and mortar 
attacks.  During an attack in 1965, he reportedly shot a 
woman and a boy.  In 1968, he performed a long-range patrol 
to secure certain positions for convoys.  He said he was 
treated at Walter Reed in 1968 for nerves.  

The RO obtained additional service personnel records that 
reflect that the veteran was authorized a Medical Badge in 
September 1965 and that he participated in Vietnam Counter 
Offensive Phase III.  His Military Operational Specialty Code 
(MOS) during 1965 and 1966 was 05B40, radio teletype 
operator, and 31C20, Armor Radio Mechanic.  During 1968, his 
MOS was 31B20, Field Radio Mechanic.  

These records show he was assigned to Co C, 1st Med Bn as a 
radio operator from June 1965 to February 1966 and from 
February to March 1966 as an armor radio mechanic. From 
January to August 1968 he was assigned to HHC 28th Avn Bn 1st 
Cav Div as a field radio man and senior radio mechanic.   

An April 1994 VA PTSD compensation examination report 
reflects that the veteran reportedly had volunteered for 
guard and patrol duties because he liked to protect people.  
He reportedly participated in night firefights in the rain 
and once survived a helicopter crash in the highlands.  A 
nearby soldier was killed by a rocket blast.  He saw soldiers 
with severe head wounds.  The clinical social worker 
concluded that the veteran displayed many of the classic PTSD 
criteria. 

An April 1994 VA mental disorders examination report reflects 
nightmares of Vietnam.  The veteran reported that on his 
first day in Vietnam in 1965 the enemy attacked his base in 
Thanh Hoa province.  The Axis I diagnoses, in order, were 
PTSD, chronic and moderate; and, major depression, recurrent.  

The RO sent a request for verification of stressors to the 
U.S. Army and Joint Services Environmental Support Group (now 
U.S. Armed Services Center for Research of Unit Records 
hereinafter referred to as CRUR) in December 1996.  In August 
1997CRUR supplied relevant reports that reflect that the 
veteran's division fought three decisive engagements from 
October through December 1965.  From January through April 
1966, the division fought in four major battles.  The 
division occupied several bases, including Bien Hoa, and 
combat operations extended to Tay Ninh.  Enemy activity 
included mortar attacks and small unit actions.  The enemy 
reportedly could direct mortar fire into our installations 
with relative ease.  During the period, 1,395 Purple Hearts 
were awarded as well as 284 ARCOMs.  The 1st Med BN suffered 
one combat death and one combat injury.  More radio relay 
units were recommended to improve long-range communication in 
the dense jungles, which tended to absorb the radio signals.  
It was noted that the enemy used both women and children in 
battle and to toss grenades at Americans.  

For the period from January 1968 to July 1968, CRUR 
documented that the veteran's unit supported nine named 
combat operations and that the Tet offensive produced daily 
battle damage to the unit's helicopters.  

In February 1998, the veteran testified that he served two 
tours in Vietnam as a radio mechanic where he repaired radio 
equipment at the front lines.  He testified that he performed 
perimeter guard duty and survived mortar attacks and 
firefights.  He saw soldiers killed by sniper fire.  A 
friend, Norman, was killed by a rocket.  Other friends, Davis 
and McCoy were killed.  Norman and McCoy were 1st Med Bn 
members who were killed in 1965, but Davis was with the 228th 
Aviation Bn and died in 1968.  The veteran testified that 
during his second tour he performed door gunner duties aboard 
a helicopter and that mortar attacks were a daily occurrence 
during his second tour.  He thought that his base camp might 
have been called LZ English and that his headquarters might 
have been near Cu Chi, but he did not get there often, as he 
was in the field.  He also recalled that he served on a body 
bag detail and that he watched as a helicopter crashed.  He 
then recalled that McCoy was killed in 1968 and that during 
1968 he performed perimeter guard duty also.  He testified 
that he had not seen a private doctor for PTSD.  He testified 
that he was never a medical corpsman, but his job was to 
protect medical personnel.  

In September 1998, the National Personnel Records Center 
(NPRC) reported that there was no record of the veteran 
having served as a door gunner.  In January 2000, CRUR 
supplied additional unit reports.  These note that enemy 
activity increased during November 1965 over October 1965 
with over 220 incidents reported.  On November 20th, a convoy 
was attacked and 40 of the enemy were killed.  The report 
notes that the enemy continued to harass base camps during 
hours of darkness.  In December 1965, the 1st Division 
reported over 300 enemy-initiated incidents.  Small arms fire 
continued to be directed toward base camps, particularly 
during hours of darkness.  Automatic weapons, mortars and 
claymore mines were used.  A document notes that the 1st Med 
Bn was stationed with the 1st Infantry Division headquarters 
in Di An (near Bien Hoa).  Artillery at Bien Hoa fired 
thousands of rounds in defense of the area.  During November 
1 through November 15, 1965, the division discovered 15 enemy 
base camps near Di An and destroyed them.  

In September 2001, the veteran submitted additional 
information concerning the deaths of comrades killed in 
action, including details of deaths of those with identical 
surnames.  The veteran also submitted a certificate titled 
"1st Cavalry Division Airmobile Vietnam Combat Certificate."  
The certificate notes that the veteran served in Vietnam with 
the M&H Co, 228th Aviation from January 11, 1968 to August 8, 
1968, and that the First Division received the Presidential 
Unit Citation for defeating the enemy in the 75-day Pleiku 
Campaign, which commenced in September 1965.  The certificate 
notes that this and subsequent victories "are lasting 
tribute to the heroism and devotion of each fighting man who 
has served with the 1st Cavalry Division (Airmobile)."  

In November 2001, the veteran reported that he had difficulty 
remembering names and dates but he did recall that he arrived 
at Bien Hoa airbase in June or July 1965 and that he was soon 
thereafter assigned perimeter guard duty and that they 
frequently came under mortar and sniper attack.  He recalled 
a sweep of the perimeter after which he placed corpses in 
body bags.  He reported that during his second tour he was 
trained as a door gunner but that he mostly performed 
perimeter guard duty.  He was at LZ English, which was 
usually under attack.  He suffered a finger and foot wound 
and a friend suffered a back or side wound.  After witnessing 
a helicopter crash, he was not able to perform duties and was 
evacuated to Walter Reed Hospital.  

In August 2002, the veteran reported stressor details 
previously reported and added that he sometimes had to engage 
in fire fights in order to get back to base camp.  

In November 2002, the RO received medical records from Walter 
Reed Army Hospital that reflect that the veteran was admitted 
in August 1968 with a diagnosis of asthma.  No record of 
treatment for a nervous condition was found.  

In December 2002, the veteran supplied additional details of 
a helicopter pilot killed in action and of a rocket attack on 
Camp Evans.  

In September 2003, CRUR confirmed that Camp Evans was 
rocketed on May 19, 1968, but could not confirm the death of 
the helicopter pilot.  

In May 2004 and June 2004 letters, a VA physician reported 
that the veteran had severe PTSD associated stressors related 
to events in Vietnam.

In November 2004, the veteran testified before the 
undersigned Veterans Law Judge that he continues to receive 
VA PTSD treatment.  He testified that he returned to Vietnam 
for a second tour because he could not readjust after 
returning from the first tour.   

Analysis 

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection for PTSD is subject to additional 
requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2004); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The record in this case shows that a PTSD diagnosis has been 
given.  The PTSD diagnosis assumes that the veteran 
participated in combat and experienced specific combat-
related stressors.  Thus, medical experts have considered the 
combat-related stressors alleged by the veteran, and have 
diagnosed PTSD based on those stressors.  38 C.F.R. 
§§ 3.304(f), 4.125; West (Carlton) v. Brown, 7 Vet. App. 70, 
79 (1994).    

The issue to be resolved is whether there is credible 
supporting evidence of the combat-related stressors alleged 
by the veteran or whether the evidence demonstrates that he 
participated in combat, in which case credible supporting 
evidence is unnecessary.  38 C.F.R. § 3.304(f).  The question 
of whether an alleged stressor is supported by credible 
evidence is one of fact to be resolved by VA adjudicators 
alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The veteran reported surviving mortar attacks, rocket 
attacks, and sniper fire, among other events, but cannot 
recall precise dates or locations of these events.  His 
personnel records do not conclusively establish those facts 
or conclusively establish his participation in combat.  These 
records establish that the veteran was awarded an ARCOM for 
participation in military operations against a hostile enemy 
force although this does not conclusively denote 
participation in combat, as all personnel assigned in 
Southeast Asia during the Vietnam War era were arguably 
participating in military operations against a hostile force.  
His "Combat Certificate" notes that he was honored as a 
member of the fighting men who served with the 1st Cavalry 
Division, Airmobile; however, this too does not conclusively 
establish participation in combat.  His VCM, VSM, and MOS 
codes do not conclusively prove, actual participation in 
combat.  

Personnel records also reflect that the veteran participated 
in Vietnam Counter Offensive Phase III, which does not 
conclusively establish participation in combat.  Although his 
DD-214 also reflects receipt of a "Medical Badge," no 
further information on this award was ever located.  

VA's guidance on what constitutes combat for purposes of 
establishing a diagnosis of PTSD is found in VAOPGCPREC 12-
99.  The Board points out that 38 U.S.C.A. § 7104(a), (c) 
states "The Board shall be bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department."  Thus, GC opinions, like that cited above, are 
mandatory guidance that VA must follow.  

According to VAOPGCPREC 12-99, the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Hence, the Board must consider all 
submissions such as the "Combat Certificate".  The GC 
opinion concludes that any evidence which is probative of 
that fact may be used by a veteran to support an assertion of 
combat with the enemy, and VA must consider any such evidence 
in connection with all other pertinent evidence of record.  
The opinion notes that whether a particular statement in 
service department records indicating that the veteran 
participated in a particular "'operation" or "campaign" is 
sufficient to establish that the veteran engaged in combat 
with the enemy depends upon the language and context of the 
records in each case.  

As a general matter, evidence of participation in an 
"operation" or ""campaign" often would not, in itself, 
establish that a veteran engaged in combat, because those 
terms ordinarily may encompass both combat and non-combat 
activities.  However, there may be circumstances in which the 
context of a particular service-department record indicates 
that reference to a particular operation or campaign reflects 
engagement in combat.  Further, evidence of participation in 
a particular "operation" or "'campaign" must be considered 
by VA in relation to other evidence of record, even if it 
does not, in itself, conclusively establish engagement in 
combat with the enemy.

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2004).

The unit records submitted by the veteran marginally support 
his claim of participation in combat.  The veteran reported 
having survived mortar attacks.  Unit records do reflect 
occasional mortar attacks at their locations.  In Cohen, the 
Court stressed that "mortar fire" "might be construed as 
combat related".  

The veteran reported having engaged in firefights.  Unit 
records reflect that enemy activity was a constant threat 
throughout his assigned area, which tends to corroborate his 
claim.  The veteran reported that he was stationed at or near 
Bien Hoa and Tay Ninh.  Unit records bear out that his unit 
was located in Di An, proximal to Bien Hoa.  He reported 
driving to outlying base camps, and recalled Camp Evans.  
Unit record corroborate that his unit did support numerous 
outlying bases and that Camp Evans was attacked during his 
tour of duty.  This might be construed as participation in 
combat.

Unit records note that the veteran's unit, the 1st Med Bn, 
suffered one killed in action and one wounded in action.  
This alone is persuasive evidence that others similarly 
situated were involved in combat action.  

The veteran reported performing body bag detail.  Unit 
reports noted frequently that American and enemy soldiers 
were killed in combat in the area.  Although the unit reports 
tend to support his allegation of seeing bodies (which was a 
claimed stressor), this in itself is not evidence of combat, 
but rather evidence of a claimed non-combat stressor, which, 
in effect, would also help him win his claim.  

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
Court reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor.  In Pentecost, the veteran submitted evidence that 
his unit was subjected to rocket attacks around DaNang in 
1967 and 1968.  The Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the veteran's own personal involvement, is not necessary.  
Also see Suozzi v. Brown, 10 Vet. App. 307 (1997).  The facts 
in this case are similar because the veteran has submitted 
independent evidence of the occurrence of the claimed mortar 
and rocket attacks that occurred while he was officially 
assigned to an area that came under such attacks.

Thus, even without a decoration such as a Purple Heart or a 
Combat Infantryman's Badge, the evidence of record is 
sufficient to place the issue of participation in combat in 
relative equipoise.  Applying the benefit of the doubt 
doctrine, the Board will resolve the issue in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Considering all the 
evidence, including an assessment of the credibility, 
probative value, and relative weight of the evidence and of 
the veteran's credible testimony, the Board finds that it is 
at least as likely as not that the veteran did engage in 
combat with the enemy.  The diagnosis of PTSD is based in 
these combat experiences.  Accordingly, service connection 
for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


